Citation Nr: 1102617	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-37 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss 
disability. 
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty form September 1960 to 
September 1963.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a May 2006 rating decision 
of the VA Regional Office in Seattle, Washington that denied 
service connection for left ear hearing loss disability and 
tinnitus.

This case was remanded for further development by Board decision 
in July 2009.


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's duties in 
service.

2.  The Veteran does not have left ear hearing loss disability 
attributable to inservice noise exposure; sensorineural hearing 
loss was not manifested during service or within one year of 
separation from service.

3.  The Veteran does not have tinnitus attributable to service or 
inservice noise exposure.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or 
aggravated by service and organic disease of the nervous system 
may not be presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5103, 5107 (West 2002 & 
Supp. 2010): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2002 & Supp. 2010): 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has bilateral hearing loss disability 
and tinnitus as the result of prolonged exposure to hazardous 
levels of noise in service as a radioman for which service 
connection should be granted. 

Preliminary Considerations - VA's Duty to Assist the Veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.

Here, the appellant was sent a letter in February 2006 prior to 
the initial unfavorable decision on the claims that informed him 
of what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  Notification that included information pertaining to a 
disability rating and an effective date for the award if service 
connection were granted was sent to the appellant in March 2006.  
In this case, however, service connection is being denied.  
Therefore, no rating or effective date will be assigned with 
respect to the claims for service connection.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA clinical records have been received in support of the 
claim and have been reviewed.  The case was remanded in July 2009 
for further development.  Pursuant to such, the appellant was 
afforded a VA audiology examination in October 2009 that is 
determined to be adequate for rating purposes.  The record 
reflects that in November 2006 the Veteran requested a personal 
hearing but declined to appear as recorded on a Report of Contact 
dated in May 2008.  The appellant's statements in the record, as 
well as the whole of the evidence have been carefully considered.  

The Board is satisfied that VA has complied with the duty-to-
assist-requirements of the VCAA and the implementing regulations.  
For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to final decision in this appeal.  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claims. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claims of entitlement to service connection for bilateral hearing 
loss disability and tinnitus are ready to be considered on the 
merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 1946 
and organic disease of the nervous system becomes manifest to a 
degree of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to have 
been incurred in or aggravated by service, even though there is 
no evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

When an appellant seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a pure 
tone audiometry test. 38 C.F.R. § 4.85 (2010).

Factual Background

The Veteran's service treatment records contain no complaints or 
references to hearing impairment or ringing in the ears.  On 
examination in August 1963 for discharge from active duty, 
hearing was evaluated as 15/15 in each ear.  No pertinent defect 
was recorded.  The ears were evaluated as normal.  The appellant 
denied ear trouble on the Annual Certificate of Physical 
Condition.

The Veteran filed a claim of entitlement to service connection 
for left ear tinnitus and left ear hearing loss in January 2006.  
He reported the onset of disability for each in 1996.

Subsequently received were VA outpatient records dating from 
November 2002 to February 2006; the former documenting a right 
hemispheric stroke in 1991 with residuals that included left 
sensory and visual hemi-neglect.  It was noted that he had 
subsequently lost the ability to run his printing business 
because of such disability.  Hearing was intact to finger rub, 
bilaterally.  Air exceeded bone conduction, bilaterally.  In 
January 2005, it was noted that gross hearing was intact.  No 
complaint or finding referable to hearing impairment or ringing 
in the ears is recorded in the VA outpatient records. 

The Veteran was afforded a VA audiology evaluation in October 
2009.  The examiner noted that military records did not document 
an adequate hearing examination and that no complaints of hearing 
impairment or tinnitus were found in the service treatment 
records.  It was reported that VA clinical records documented a 
cerebrovascular accident 18 years [before] affecting his left 
side.  

The Veteran indicated a positive history of noise exposure during 
military service as a field radio operator without wearing 
hearing protection, as well as weapons fire.  He reported a 20-
year civilian history of working with a printing press without 
wearing hearing protection, and denied other noise exposure.  He 
dated the onset of tinnitus to several years before.



Audiometric testing revealed the following puretone threshold 
decibel losses:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25
LEFT
35
35
40
45
50

The speech recognition scores were 100 percent for the right ear 
and 96 percent on the left.  

Following examination, the examiner found that hearing in the 
right ear was clinically normal and that the left ear exhibited 
mild to moderate mixed hearing loss.  The examiner opined that 
hearing loss and tinnitus were less likely than not caused by or 
a result of noise exposure in service.  The rationale provided 
was clinical experience, and evidence reviewed in the claims 
folder and provided by the Veteran.

Legal Analysis

The Veteran served during peacetime.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) relating to combat are not applicable.  
His DD form 214 reflects a military occupational specialty of 
field radio operator.  He received decorations and/or citations 
that included Rifle Expert.  In view of such, the Board finds 
that the appellant's statements concerning in-service noise 
exposure are credible when viewed in conjunction with the 
available evidence and are consistent with his occupation and 
history of noise exposure.  Given this factual background, 
exposure to noise is found to be consistent with the 
circumstances of his service. See 38 U.S.C.A. § 1154(a) West 2002 
& Supp. (2010).  Accordingly, in-service exposure to noise is 
conceded.  However, this does not by itself enable a grant of 
service connection.  Rather, the evidence must demonstrate that 
current left ear hearing loss disability and tinnitus are related 
to such service.  After reviewing the evidence pertaining to the 
claim in its entirety, the Board concludes that neither service 
connection for tinnitus nor left ear hearing loss disability is 
warranted.

The Board finds that despite a military occupational specialty in 
which it may be conceded that the Veteran may have been exposed 
to noise, his service treatment records are not indicative of any 
complaints or references to hearing impairment or ringing of the 
ears, to include on discharge examination in 1963.  He is shown 
to have specifically denied any ear trouble at that time.  
Extensive VA outpatient records dating from 2002 to 2006 make 
absolutely no specific mention of hearing loss or tinnitus.  In 
fact, his hearing was reported to be intact in February 2005.  
The first reference to hearing loss and tinnitus does not appear 
in the record until receipt of the claim in January 2006.  

The Board observes that documentation of left ear hearing loss 
disability as defined by VA standards is not demonstrated until 
VA examination in October 2009.  This is more than 46 years after 
discharge from active duty, and no medically sound basis has been 
presented attributing such disability to service.  Significantly, 
the VA examiner specifically stated that it was less likely than 
not that current left ear hearing loss and tinnitus were related 
to service, given review of the record and the Veteran's own 
reported statements.  The examiner noted that the Veteran 
admitted that tinnitus had begun only a few years before.  Here, 
his report that hearing loss and tinnitus developed long after 
service is credible and consistent with the service records.  
Furthermore, his lay evidence tends to establish that 
sensorineural hearing loss (an organic disease of the nervous 
system) was not manifest within one year of separation from 
service.  Therefore, the defect in the Veteran's claim is a lack 
of probative evidence of a nexus to service.

The Board has carefully considered the appellant's lay statements 
and history as to the onset of left ear hearing loss disability 
and tinnitus.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  A 
layman is competent to report that he notices hearing loss or 
tinnitus as such comes to him through one of his senses. See 
Layno v. Brown, 6 Vet. App 465, 470 (1994).

The Board does not dispute the Veteran's account of noise 
exposure during active duty.  However, to the extent that there 
may be a vague assertion of chronicity and/or continuity of 
symptomatology since service, his assertions are less reliable 
than the normal separation examination, the denial of any ear 
problems at separation, no documentation of hearing loss or 
tinnitus for so many years after discharge from service, and the 
opinion of the skilled clinical professional.  However, we again 
note that he has not asserted an inservice onset or continuity.  
Rather, he has asserted that he was exposed during service and 
that there is a relationship between the in-service exposure and 
the remote onset of the disabilities.

In this instance, the Board concludes that the Veteran's 
assertions of causation are less probative than the 
contemporaneous records and the VA opinion. See Buchanan v. 
Nicholson, 451 F3d 1331 (2006).  We also note that the 
appellant's claim reflects his belief that hearing loss and 
tinnitus started in 1996.  It is found that he has been a 
reliable historian.  In this case, the most probative evidence 
establishes that there was remote onset of hearing loss and 
tinnitus and that such disabilities are unrelated to service, to 
include the credible report of noise exposure.  

The Board would also point out that in the Informal Hearing 
Presentation dated in December 2010, the Representative invokes 
the case of Hensley v. Brown (5 Vet. App. 155, 159 (1993)) as 
relevant to the issue at hand.  The Court of Appeals for Veterans 
Claims held in that decision that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service.  However, here there is no lay or 
medical evidence of hearing loss during or in proximity to 
service.  Furthermore, the most probative evidence - the VA 
opinion - establishes that his remote disability is unrelated to 
service.  The legal theory in Hensley is sound but does not help 
the Veteran.  

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
current left ear hearing loss and tinnitus are related to 
service.  The Board thus finds that the preponderance of the 
evidence is against the claims and service connection for such is 
denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Service connection for left ear hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


